Citation Nr: 0720881	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  02-13 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish basic eligibility for entitlement to 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant contends that he had active service in the 
Commonwealth Army of the Philippines (USAFFE).  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2001 decision 
of the VA Regional Office in Manila, the Republic of the 
Philippines (RO), which denied the appellant's application to 
reopen a claim to establish basic eligibility for entitlement 
to VA benefits.  

In April 2003, the Board determined that further development 
was required to properly evaluate the appellant's claim of 
entitlement to VA benefits.  The Board undertook additional 
development with regard to that issue pursuant to 38 C.F.R. 
§ 19.9(a) (2).  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir.) held that 38 C.F.R. § 19(a) (2) was 
inconsistent with 38 U.S.C. § 7104(a) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
Accordingly, in October 2003, the Board remanded the case to 
the RO.  The RO readjudicated the appellant's claim and 
issued a supplemental statement of the case (SSOC) in March 
2007 explaining why his claim was denied.  The RO has now 
returned the case to the Board for appellate review.  


FINDINGS OF FACT

1.  By decision of March 2001, the Board determined that the 
appellant did not have legal entitlement to VA benefits.  

2.  The additional evidence added to the record since the 
March 2001 Board decision is cumulative or redundant; and, is 
not by itself, or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The March 2001 Board decision denying the claim of 
entitlement to VA benefits is final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.1100 (2006).  

2.  The evidence received subsequent to the March 2001 Board 
decision is not new and material; thus, the claim of 
entitlement to VA benefits cannot be reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.159, 
20.1105 (2006); 38 C.F.R. § 3.156 (effective prior to August 
29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a September 2005 letter, the RO informed the appellant of 
its duty to assist in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  That 
letter also specifically asked the appellant to provide "any 
evidence in your possession that pertains to your claim".  
See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the above letter provided 
to the appellant complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided ample 
opportunities to submit additional evidence.  Following the 
VCAA letter, an SSOC was issued in March 2007, which provided 
the appellant with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as effective 
date, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  Since the claim is 
being denied, any such questions are moot.  

The Board also notes that in the recent case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  Such notice was provided in 
the September 2005 letter to the appellant.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c), (d) (2006).  The evidence on file does not 
indicate nor does the appellant argue that there remains any 
additional evidence which has not been collected for review.  
The Board finds that there is no reasonable likelihood that 
any additional evidence is available for review.  


II.  Pertinent Laws, Regulations, and Court Precedents.

The Board observes that the United States will pay 
compensation to any "veteran" disabled by disease or injury 
incurred in or aggravated by active military service, who was 
discharged or released under conditions other than 
dishonorable from the period of service in which the disease 
or injury was incurred, provided the disability is not the 
result of the person's own willful misconduct.  38 U.S.C.A. 
§ 1110 (West 2002).  The law authorizes the payment of 
pension to a "veteran" of a war who has the requisite service 
and who is permanently and totally disabled from nonservice-
connected disability not due to the veteran's own willful 
misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 2002).  The law 
also authorizes payment of death compensation or death 
pension benefits to a surviving spouse of a "veteran." 38 
U.S.C.A. §§ 1121, 1541 (West 2002).  

The provisions of 38 C.F.R. §§ 3.340 and 3.341 formerly 
§§  3.8 and 3.9 provide that certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  Moreover, it has been 
held by the Court, in an unrelated case, that the service 
department determination as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the appellant's request to reopen the previously 
denied the claim of entitlement to VA benefits was received 
prior to that date, in August 2001, those regulatory 
provisions do not apply.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  


III.  Factual background.

The appellant's initial claim for VA benefits (VA Form 21-
526) was received in May 1975.  Received in November 1975 was 
VA Form 07-3101, from the Office of the Adjutant General, 
indicating that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas in the service of the United States Armed Forces.  
By letter dated in November 1975, the appellant was informed 
that his claim for VA benefits had been denied; based on a 
finding that he was not a member of the Philippine 
Commonwealth Army (USAFFE) inducted into the service of the 
Armed Forces of the United States; and, he did not have any 
recognized guerilla service.  

By letter dated in June 1999, the appellant sought to reopen 
his claim of entitlement to VA benefits.  Submitted in 
support of the appellant's claim was a copy of his 
Certificate of Naturalization, dated August 11, 1998, 
certifying the appellant as a citizen of the United States of 
America.  In a statement, dated in October 1999, the 
appellant argued that he became an American Citizen based on 
the proof of military service which he submitted to the 
Immigration and Naturalization Section.  

Received in August 2000 was a certificate from the 
Commonwealth of the Philippine, dated March 11, 1946, 
indicating that the appellant had active duty with the 
civilian Guerrilla.  Also received in August 2000 was a 
certificate from the Assistant Adjutant General in Quezon 
City, Philippines, dated June 10, 1994, certifying that the 
appellant had recognized guerrilla service.  

By a decision, dated in March 2001, the Board denied the 
appellant's claim of entitlement to disability benefits, 
based on a finding that his service did not establish him as 
a veteran for VA purposes.  

In July 2001, the appellant submitted another request for 
disability benefits.  Submitted in support of his claim was a 
certification from the Assistant Adjutant General in Quezon 
City, Philippines, dated March 10, 1998, certifying that the 
appellant had active service with the recognized guerrillas 
from June 15, 1943 to March 28, 1946.  

Of record is a memorandum, dated September 14, 2002, 
indicating that information pertaining to the appellant was 
sent to the U.S. Army Reserve Personnel Command, in an 
attempt to very his claimed military service.  It was noted 
that the Service Department certified that the appellant had 
no valid military service in the Armed Forces of the United 
States.  

By letter dated in April 2005, an archives technician at the 
National Personnel Records Center (NPRC) indicated that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, to include recognized guerillas, in the 
service of the United States Armed Forces.  

Received in January 2006 was a copy of special orders from 
the Armed Forces of the Philippines, dated in February 1996, 
certifying that the appellant completed 15 years and 8 months 
of military service from April 1, 1945 to November 30, 1960.  
Also received was a copy of a line of duty determination, 
showing that the appellant was found to be unfit for duty in 
July 1959, after 15 years of continuous active military 
service, due to tuberbulosis of the lungs.  


IV.  Legal Analysis-New and material evidence.

The March 2001 Board decision holding that that the appellant 
had not met the requirements of basic eligibility for VA 
benefits based on qualifying service is final and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104 (West 2002).  In order to reopen this claim, 
the appellant must present or secure new and material 
evidence with respect to the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the March 
2001 Board decision.  

The Board notes that the applicable regulation defines new 
and material evidence as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of the appellant's service in the Philippine Army 
and evidence of a negative finding regarding qualifying 
service.  Since that determination, the appellant has 
presented additional evidence of his service in the 
Philippine Army.  However, no evidence has been introduce 
that would question or merit a change of the NPRC negative 
finding of qualifying service.  In fact, the additional 
evidence submitted contains an additional negative finding of 
qualifying service from NPRC.  Accordingly, the additional 
evidence is not new and material.  Instead, the evidence is 
cumulative of the already established fact that the appellant 
served in the Philippine Army but has no qualifying service.  
The Court has established that evidence that corroborates a 
previously established fact is cumulative.  See Anglin v. 
West, 203 F.3d 1343 (Fed. Cir. 2000).  

Because the U.S. service department's determination regarding 
the appellant's service is binding on VA, and the additional 
evidence received since the March 2001 Board decision does 
not alter this fact, the Board must conclude that the 
appellant is not a "veteran" for purposes of entitlement to 
VA benefits.  Accordingly, the Board finds that the evidence 
is neither new nor material.  38 C.F.R. § 3.156(a).  Thus, 
the claim of entitlement to VA benefits is not reopened.  




ORDER

The application to reopen a claim to establish basic 
eligibility for entitlement to VA benefits is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


